Citation Nr: 0923493	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  06-19 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for right knee patellofemoral pain syndrome with 
degenerative changes, postoperative.  

2.  Entitlement to service connection for a respiratory 
disability, to include shortness of breath.


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The veteran served on active duty from November 1984 to June 
2005.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  Jurisdiction over the case was subsequently 
transferred to the RO in New York, New York.

In his substantive appeal received at the RO in June 2006, 
the veteran requested a Travel Board hearing before a 
Veterans Law Judge.  The requested hearing was scheduled for 
August 2007, and the veteran was advised as to the date and 
time of the hearing.  He failed to appear for the hearing 
without explanation and has not requested that the hearing be 
rescheduled.  Therefore, the request is considered withdrawn.

In July 2008, the Board remanded the claims for further 
development.  The case has since been returned to the Board 
for further appellate action.  


FINDINGS OF FACT

1.  The Veteran's service-connected right knee patellofemoral 
pain syndrome with degenerative changes, postoperative, has 
been manifested by limitation of flexion, but flexion is not 
limited to less than 45 degrees; there is no instability, 
subluxation, dislocated semilunar cartilage, or limitation of 
extension of the right knee.

2.  A chronic respiratory disorder, including one 
characterized by shortness of breath, was not present during 
active duty and no current respiratory disorder, to include 
chronic obstructive pulmonary disease and asthma, is 
etiologically related to active duty.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for right knee patellofemoral pain syndrome with 
degenerative changes, postoperative, have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.31, 4.71a, 
Diagnostic Codes 5024, 5258-5261 (2008).

2.  A respiratory disability was not incurred or aggravated 
during active duty, nor may its incurrence or aggravation 
during active duty be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking a higher initial disability rating for 
his right knee disability and service connection for a 
respiratory disorder.  The Board will initially discuss 
certain preliminary matters and will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  


The record reflects that the Veteran was provided all 
required notice in letters mailed in November 2005 and May 
2007.  Although the Veteran was not provided complete VCAA-
compliant notice until after the initial adjudication of the 
claims, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the completion of all indicated 
development of the record, the originating agency 
readjudicated the Veteran's claims in March 2009.  There is 
no indication in the record or reason to believe that the 
ultimate decision of the originating agency on the merits of 
the claim would have been different had complete VCAA notice 
been provided at an earlier time.  See Overton v. Nicholson, 
20 Vet. App. 427, 437 (2006) (A timing error may be cured by 
a new VCAA notification followed by a readjudication of the 
claim).  

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
VA medical records have been obtained.  The Veteran has not 
identified any outstanding evidence, to include medical 
records, that could be obtained to substantiate either claim.  
The Board is also unaware of any such outstanding evidence.  

Moreover, the Veteran failed to appear for VA examinations 
scheduled in response to the Board's remand directives.  He 
has not identified any good cause for his failure to do so 
and has not indicated that he would appear for an examination 
if one were to be rescheduled.  The Board notes that the duty 
to assist is not always a one-way street.  If the veteran 
wants help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claims by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Legal Criteria

Disability Ratings

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2008).

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2008).

The Veteran's right knee disability is rated as 10 percent 
disabling under Diagnostic Code (DC) 5099-5024.  DC 5024 
provides that tenosynovitis is to be rated on limitation of 
motion of the affected part as degenerative arthritis.  See 
38 C.F.R. § 4.71a. 

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint involved.  When limitation of motion 
of the specific joint involved is noncompensable under the 
appropriate diagnostic code, a 10 percent rating will be 
assigned for each major joint or group of minor joints 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.

Limitation of flexion of the knee warrants a noncompensable 
rating if flexion is limited to 60 degrees; a 10 percent 
rating if flexion is limited to 45 degrees; and a 20 percent 
rating is flexion is limited to 30 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5260.

Limitation of extension of the knee warrants a noncompensable 
rating if extension is limited to five degrees; a 10 percent 
rating is extension is limited to 10 degrees; and a 20 
percent rating is flexion is limited to 15 degrees.  38 
C.F.R. § 4.71a, Diagnostic Code 5261.

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2008) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2008).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40 
(2008).

The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight; 
a 20 percent evaluation if it is moderate; or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  
38 C.F.R. § 4.31.

Dislocated semilunar cartilage with frequent episodes of 
"locking," pain, and effusion into the joint warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

The removal of semilunar cartilage warrants a 10 percent 
rating if it is symptomatic.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (July 1, 1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 
(August 14, 1998).

The VA General Counsel also has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of the leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004 (September 17, 2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  Service 
connection may be granted for any disease initially diagnosed 
after service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Burdon of Proof

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  Analysis

Initial Disability Rating

As noted above, the evidence available to evaluate the 
Veteran's right knee disability has been significantly 
affected by his failure to undergo VA examination as directed 
by the Board.  In accordance with 38 C.F.R. § 3.655 (2008), 
therefore, the Board will decide the claim based on the 
evidence currently of record.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.

The preponderance of the evidence is against the assignment 
of a rating in excess of 10 percent, for the Veteran's 
service-connected right knee disability.  

A VA pre-discharge examination was performed in February 
2005.  The Veteran reported injuring his right knee in 1992 
and that the injury worsened after he entered airborne 
operations and endured a long road march in 2000.  He 
reported he could no longer run, jump or turn without pain.  
There was intermittent swelling of the patella.  The knee was 
fully stable without tenderness on examination.  Bone scan 
suggested moderately reactive focal abnormality of the 
superior right patella consistent with tendinitis.  Right 
knee flexion was mildly limited secondary to pain.  Past 
diagnosis of probable anterior cruciate ligament tear with 
patellofemoral symptoms was noted.  The assessment was right 
knee pain, secondary to patellofemoral pain syndrome.  The 
examiner suggested additional orthopedic evaluation to 
further characterize the pain in light of the equivocal 
nature of the MRI reading between tendinitis and arthritis in 
the patella.  

Service treatment records also reflect that the Veteran 
underwent lateral release arthroscopic surgery on the right 
knee cap in May 2005 with physical therapy thereafter.  

VA examination reports and treatment records following 
service separation show physical therapy and treatment for 
recurrent right knee pain but illustrate that the Veteran 
does not have more than mild limitation of motion.  An X-ray 
report of the right knee dated in August 2005 revealed no 
evidence of fracture or dislocation, no significant 
arthroplasty, no bony focal lucency or sclerosis or 
periosteal reaction or soft tissue calcifications.  In a 
September 2005 physical therapy evaluation he reported pain 
of 6/10 in the right knee, worse with activity including 
ascending and descending stairs.  Right knee flexion was to 
110 degrees, extension was normal.  Sensation was normal.  
Ballotable patella, McMurray's and medial laxity tests were 
positive, but patella grind, 90/90, ober and 
anterior/posterior drawer tests were negative.  The 
assessment was minimal functional limitations and moderate 
pain of the right knee.  

The treatment records contain no evidence that flexion of his 
right knee is limited to less than 45 degrees or extension is 
limited to more than 5 degrees. 

During VA examination in November 2005, the Veteran 
complained of sharp pain on and off in the right knee, worse 
on stairs.  He was taking Motrin for pain.  An X-ray study of 
the right knee showed no significant bone abnormality.  The 
Veteran reportedly had additional limitation of motion during 
flare-ups and with repetitive activity.  Examination of the 
right knee revealed no acute joint pathology but the knee was 
slightly warmer than the left knee.  Range of motion was full 
extension and flexion to 120 degrees.  Ligaments were stable 
and the lateral menisci appeared intact.  

The Veteran underwent additional physical therapy for right 
knee weakness and pain at a VA facility.  

VA consultations in March and April 2006 include an X-ray 
study of the right knee showing no bony abnormality.  There 
was no instability, focal neurological deficit or significant 
interval change.  Gait pattern was normal.  The assessment 
was right knee pain status post arthroscopic surgery.  He was 
to take Motrin as prescribed.  

The Veteran underwent right knee arthroscopy for lateral 
plateau cartilage defect in July 2007.  Recent VA treatment 
reports dated through August 2008 reflect that the Veteran 
was doing well following surgery.  He was performing 
activities of daily living and attending school as of 
February 2008.  Although the arthroscopy helped, he sustained 
an additional hyperextension injury in March 2008.  He had 
residual pain with terminal extension in July 2008.  Pain was 
still lingering despite doing well with physical therapy and 
hamstring and quad strengthening.  He was taking Motrin for 
pain and was reportedly able to exercise on the elliptical 
machine in addition to performing strength training for the 
right lower extremity.  In July 2008, there was full range of 
motion of the right knee, ligaments were stable and without 
joint locking or tenderness to palpation.  No valgus or varus 
was noted.  He was reportedly progressing well with physical 
therapy and strengthening.  

Thus, the Board finds that a rating in excess of 10 percent 
is not warranted at any time throughout the initial rating 
period.  None of the evidence shows that the right knee 
disability has been manifested by range of motion or other 
knee impairment that would warrant a higher or separate 
rating.  Specifically, none of the evidence shows that 
flexion is limited to less than 45 degrees or that extension 
is limited to more than 5 degrees.  There has been no finding 
of recurrent subluxation or lateral instability.  There are 
not reported episodes of repeated locking, pain and effusion 
in the joint. 

The Board also notes that while there was indication of some 
additional functional impairment due to fatigue, weakness, 
incoordination, or excess fatigability as reported by the 
Veteran at the November 2005 examination, a higher rating is 
not warranted based on these factors in this case.  In this 
regard, although these complaints were noted in November 
2005, the examiner did not assess the extent of any 
additional functional impairment due to these factors.  The 
range of motion findings reported in November 2005 do not 
justify the assignment of more than a 10 percent rating.  The 
treatment records also fail to assess the extent of any 
additional functional impairment due to these factors.  The 
Veteran was afforded ample opportunity to undergo another VA 
examination that included an adequate assessment of any 
additional functional impairment due to the DeLuca factors, 
but he failed to do so.  The evidence of record documents no 
observed episodes of additional functional impairment due to 
fatigue, weakness, incoordination, or excess fatigability on 
testing either in the examination or treatment records.  The 
Veteran was described as progressing well in July 208.  
Moreover, the Veteran was reported able to go to school, 
engage in activities of daily living and perform elliptical 
machine exercise and strength training.  Accordingly, when 
all pertinent disability factors are considered, it is clear 
that the Veteran falls well short of the criteria required 
for a higher rating for limitation of flexion or a separate 
compensable rating for limitation of extension.

Consideration has been given to assigning staged ratings; 
however, at no time during the period in question has the 
disability warranted more than the currently assigned rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(a) (2008).  In determining whether a case should be 
referred for extra-schedular consideration, the Board must 
compare the level of severity and the symptomatology of the 
claimant's disability with the established criteria provided 
in the rating schedule for disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extra-schedular consideration 
is required.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his right knee disability and 
that the manifestations of the disability are consistent with 
those contemplated by the schedular criteria.  The Veteran is 
noted to be attending school and is performing his activities 
of daily living as reflected in most recent treatment notes.  
The Board concludes that referral of this case for extra-
schedular consideration is not in order.  

Service Connection

The Veteran urges that he has a respiratory disorder 
characterized by shortness of breath.  As the following 
discussion will illustrate, the preponderance of the evidence 
is against this claim.  

Service treatment records show that the Veteran had an 
episode of shortness of breath following administration of a 
third Anthrax shot in March 2003.  A VA pre-discharge 
examination in February 2005; however, revealed normal 
pulmonary function testing and yielded a finding of 
unremarkable lungs.  The diagnosis was persistent dyspnea 
following a possible reaction to Anthrax, resolved.  The 
functional assessment was that the problem was currently 
inactive.  

VA outpatient treatment records dated from July 2005 through 
May 2006 note a diagnosis of asthma.  A March 2006 active 
outpatient medication list includes albuterol inhaler and 
nebulizer.  His lungs were noted to be clear in a March 2006 
cardiology note.  Additional notations in the outpatient 
record reflect that he was considered to have chronic 
obstructive pulmonary disease (COPD).  In July 2008, his 
lungs were clear and his COPD was considered stable.  

Thus, the record contains no competent evidence of a current 
respiratory disorder related to service.  There was no 
chronic disease or disability in service and no current 
disease or disability is shown by competent evidence to be 
related to service.  As noted above, the evidence available 
to determine whether there is a current disorder related to 
service has been significantly affected by the Veteran's 
failure to undergo VA examination as directed by the Board.  
In accordance with 38 C.F.R. § 3.655 (2008), therefore, the 
Board must decide the claim based on the evidence currently 
of record.

In essence, the evidence of a nexus between a current 
respiratory disorder and the Veteran's active service is 
limited to the Veteran's own statements.  Medical evidence is 
generally required to establish a medical diagnosis and to 
address questions of medical causation; lay assertions of 
medical status do not constitute competent evidence for these 
purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay assertions may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 
1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 
3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).

In the instant case, however, the Veteran has not alleged and 
the evidence does not show that the Veteran has had 
continuous shortness of breath since his discharge from 
service.  The episode of shortness of breath following the 
administration of an Anthrax shot in March 2003 was noted to 
have resolved by the time of the pre-discharge examination.  
The Veteran was not found to have asthma until approximately 
2 years after his discharge from service, and COPD was 
initially found after the asthma.  Therefore, whether either 
of these conditions is related to service is a medical 
question that the Veteran is not competent to answer.  Since 
there is no medical evidence linking either disorder to 
service, this claim must be denied.


							(CONTINUED ON NEXT PAGE)


ORDER

An initial disability rating in excess of 10 percent for 
right knee patellofemoral pain syndrome with degenerative 
changes, postoperative, is denied.

Service connection for respiratory disability, to include 
shortness of breath, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


